 
EXHIBIT 10.27

AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amendment (this “Amendment”) to the Amended and Restated Employment
Agreement dated December 30, 2008 between Greenlight Reinsurance, Ltd. (the
“Company”) and Barton Hedges (the “Executive”) (the “Employment Agreement”) is
entered into this 18th day of February 2009.  Capitalized terms used but not
otherwise defined herein shall have the meanings given them in the Employment
Agreement.
 
RECITALS
 
Whereas, the Company employs the Executive as its President and Chief
Underwriting Officer pursuant to the Employment Agreement; and
 
Whereas, the parties have determined it to be in their best interests to amend
the Employment Agreement to increase the Executive’s Base Salary effective as of
January 1, 2009.
 
Now, Therefore, Be It Resolved, that in consideration of the mutual premises,
covenants and agreements herein contained, the parties agree as follows:
 
Resolved, effective as of January 1, 2009 the first sentence of Section 5(a) of
the Employment Agreement shall be amended to read as follows:
 
“During the Employment Period, the Company shall pay Executive a base salary at
the rate of not less than US $500,000 per year (“Base Salary”).”
 
Further Resolved, that except as otherwise expressly set forth in this
Amendment, all provisions, terms and conditions in the Employment Agreement
remain unmodified and in full force and effect, and the Employment Agreement is
hereby in all respects ratified and confirmed.
 
Further Resolved, that this Amendment, together with the Employment Agreement,
sets forth the entire agreement and understanding of the parties relating to the
subject matter herein.  No modification of or amendment to this Amendment, nor
any waiver of any rights under this Amendment, shall be effective unless given
in a writing signed by the party to be charged.
 
Further Resolved, that this Amendment may be executed in duplicate counterparts,
each of which shall be deemed to be an original and all of which, taken
together, shall constitute one agreement.
 
 
 
[signature page follows]
 

                                                     
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 
 

 

  GREENLIGHT REINSURANCE, LTD.          
By: /s/ Leonard Goldberg  
    Name:  Leonard Goldberg    
Title:  CEO and Director
 

 
 
 
 

 

  EXECUTIVE           /s/ Barton Hedges    
Barton Hedges
 

 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
